Exhibit 10.11
3COM CORPORATION
FORM OF SECOND AMENDMENT TO SEVERANCE BENEFITS
AGREEMENT
     This AMENDMENT is made and entered into pursuant to the SEVERANCE BENEFITS
AGREEMENT by and between 3Com Corporation (the “Company”) and
[                                        ] (“Executive”) effective as of
[                    ] and the First Amendment thereto of [                    ]
(“First Amendment” and collectively the “Agreement”). Unless otherwise
indicated, capitalized terms herein shall have the definitions applied to said
terms in the First Amendment.
     WHEREAS, the Company desires to further amend the Agreement to address a
drafting error in the First Amendment concerning the payment of the pro-rated
bonus to which the Executive may be eligible under the terms of the Agreement.
     NOW, THEREFORE, it is hereby agreed that the Agreement is further amended
in the following respects, effective as of the date hereof:
     1. Subparagraph A(ii) of Section 4 is revised in its entirety to read as
follows:
     “ii. A pro-rated amount of the Executive’s earned incentive bonus for the
bonus period in which the Termination Date occurs, to be calculated by
multiplying the earned bonus amount (based on the Company’s actual attainment of
applicable performance metrics) by a fraction, the numerator of which shall be
the number of calendar days between the beginning of the applicable bonus period
to the Termination Date and the denominator of which shall be the number of
calendar days within the applicable bonus period, to be paid within the first
fiscal quarter following the end of the applicable bonus period but, in any
event, by the later of (i) the date that is 2 1/2 months from the end of the
Executive’s first taxable year in which the amount is no longer subject to a
substantial risk of forfeiture, or (ii) the date that is 2 1/2 months from the
end of the Company’s tax year in which the amount is no longer subject to a
substantial risk of forfeiture.”
* * *
(signature page follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Second Amendment
to the Agreement, in the case of the Company by a duly authorized employee, as
of the day and year written below.

                     
 
  COMPANY:                
 
                   
 
  3COM CORPORATION                
 
                   
By:
          Date:        
 
                   
 
                   
 
  EXECUTIVE:                
 
                   
 
          Date:        
 
                   

2